Exhibit 99.1 Astec Industries, Inc. Segment Information-Annual (in thousands) (unaudited) Infrastructure Group Aggregate and Mining Group Energy Group Corporate Total 2013 Revenues-$ - 2012 Revenues-$ - 2011 Revenues-$ - 2013 Gross Profit-$ ) 2013 Gross Profit % - % 2012 Gross Profit-$ 2012 Gross Profit % - % 2011 Gross Profit-$ 29 2011 Gross Profit % - % 2013 Profit (Loss)-$ ) 2012 Profit (Loss)-$ ) 2011 Profit (Loss)-$ ) Segment revenues are reported net of intersegment revenues.Segment gross profit is net of profit on intersegmentrevenues. A reconciliation of total segment profits to the Company's net income attributable to controlling interest is as follows (in thousands): Year Ended December 31 Total profit for all segments $ $ $ Elimination of intersegment profit ) ) ) Net income attributable to non-controlling interest ) ) ) Discontinued operations - Net income attributable to controlling interest $ $ $ Astec Industries, Inc. Backlog by Segment (in thousands) (Unaudited) Infrastructure Group Aggregate and Mining Group Energy
